Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 06/18/21. Claim 2 has been amended, claims 1 and 16 have been cancelled. 
Claims 2-15 and 17-21 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s Attorney Bruno Polito (908-518-6386) on 06/25/2021.

Amendment of Claims (regarding the Amendment filed on 06/18/21): 
Claim 2 – amend lines 4-5 as follows: 
-- a reflective lens which is provided on the light source and includes a V-shaped reflecting surface that functions to reflect light from the light source, the reflective lens is provided to interpose the light source between the reflective lens and the base with a light source substrate in between on which a drive circuit is formed; and --
Allowable Subject Matter
Claims 2-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a reflective lens which is provided on the light source and includes a V-shaped reflecting surface that functions to reflect light from the light source, the reflective lens is provided to interpose the light source between the reflective lens and the base with a light source substrate in between on which a drive circuit is formed; and a light diffusion member over the light source, wherein, the reflective member is provided to surround the light source along the base, and the reflective member includes a diffusion and scattering function.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 2. Claims 3-15 and 17-21 are also allowed by virtue of dependency.
Oide et al. US 2011/0063850 and Ohkawa et al. US 2013/0294107 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871